STONE, Judge.
This is an appeal from a final order dismissing with prejudice a complaint seeking an equitable lien and other equitable relief. *1132Appellant, a tenant in possession of real property, made substantial improvements to the property under an alleged agreement with the landlord that it would be compensated, either as a credit on a proposed purchase or as rent incident to an agreed extension of the lease. Appellant alleges that it has no adequate remedy at law, that it was deceived into making the improvements, and that the appellee has been unjustly enriched. The appellee acquired the property through a forfeiture proceeding under chapter 895, Florida Statutes. However, the tenant in possession was not named nor joined in that action, nor were its claims otherwise forclosed or quieted.
We conclude that the complaint does state a cause of action for equitable relief. See Plotch v. Gregory, 463 So.2d 432 (Fla. 4th DCA 1985); Peninsular Supply Co. v. C.B. Day Realty of Florida, Inc., 423 So.2d 500 (Fla. 3d DCA 1982); Wagner v. Roberts, 320 So.2d 408 (Fla. 2d DCA 1975), cert. denied, 330 So.2d 20 (Fla.1976); Blumin v. Ellis, 186 So.2d 286 (Fla. 2d DCA), cert. denied, 189 So.2d 634 (Fla.1966); Frank v. Groo, 176 So.2d 119 (Fla. 2d DCA), cert. denied, 180 So.2d 657 (Fla.1965). We therefore reverse and remand for further proceedings.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
GUNTHER, J., and WEBSTER, PETER D., Associate Judge, concur.